EXHIBIT 10.1

LOGO [g54332img001.jpg]

10990 Wilshire Blvd., Suite 1200

Los Angeles, CA 90024

(310) 943-8040

January 16, 2007

 

Richard B. Phillips, Ph.D      

Dear Dr. Phillips:

This letter (the “Letter”) shall confirm our understanding as to the terms of
the offer of employment of Cougar Biotechnology, Inc. (“Cougar”) to you to serve
as Vice President of Regulatory Affairs and Quality Assurance. Should you accept
this position with Cougar:

 

  1. You shall receive an annualized base salary of $220,000 (the “Base
Salary”), subject to legally required withholding and other required deductions,
and payable in accordance with Cougar’s normal payroll practices. Your
employment shall commence no later than January 29, 2007 (the “Commencement
Date”).

 

  2. At the sole discretion of the Board of Directors of Cougar, you may receive
an additional annual bonus (the “Discretionary Bonus”) in an amount equal to up
to 30% of your Base Salary. The payment of the Discretionary Bonus shall be
based upon your performance on behalf of Cougar during the prior year,
considering factors to include, without limitation, your oversight of the
formation and development of a Regulatory Affairs and Quality Assurance
department on behalf of Cougar, regulatory compliance relating to Cougar’s
current and future clinical programs, and your performance relating to other job
duties you are requested to perform by Cougar. The Discretionary Bonus shall be
payable on the anniversary of the Commencement Date, either as a lump-sum
payment or in installments, as determined by the Board of Directors of Cougar in
its sole discretion.

 

  3. As additional compensation for the services to be rendered by you pursuant
to this Agreement, it will be recommended to the Board of Directors that you be
granted a stock option (“Stock Options”) to purchase 90,000 shares of Cougar’s
common stock, par value $0.0001 per share (the “Common Stock”) at an exercise
price equal to the fair market value of our stock on the grant date. The
authority to grant stock options is that of our Board of Directors, and thus a
determination to grant the Stock Options or other options in the future, and the
specific terms of any options granted, is subject to the discretion of the Board
of Directors. If granted, the Stock Options shall be governed by Cougar’s 2003
Stock Option Plan and shall vest, if at all, in three equal installments
occurring on the first three anniversaries of the Commencement Date. You will be
required to enter into a stock option agreement with Cougar setting forth the
terms of the Stock Options.



--------------------------------------------------------------------------------

  4. You shall be reimbursed for all of your pre-approved out-of-pocket expenses
incurred in connection with Cougar’s business.

 

  5. Effective the first day of the month after the Commencement Date, you will
be entitled to participate in group medical coverage pursuant to the group
policy of Cougar.

 

  6. After 30 days of employment with Cougar, you will be able to participate in
Cougar’s life insurance and accidental and dismemberment insurance programs,
each of which are currently paid by Cougar.

 

  7. After 90 days of employment with Cougar, you will be able to participate in
Cougar’s 401(k) plan. Cougar currently matches the first 3% of an employee’s
contribution at 100%. Cougar currently further matches the next 2% of an
employee’s contribution at 50%.

 

  8. After six months of employment with Cougar, you will accrue vacation time
at a rate of one and one-half weeks per six months of completed continued
service, subject to the terms of Cougar’s employee manual, a copy of which will
be provided to you.

 

  9. Your employment shall be on an at-will basis and will be subject to, and
you will be required to sign (a) Cougar’s employee manual and (b) a
confidentiality, inventions and non-compete agreement. Please further note that,
as set forth in Cougar’s employee manual, the employee benefits provided to you
by Cougar, including without limitation the medical coverage, insurance
coverage, 401(k) participation and vacation as set forth above, are subject to
change by Cougar, in its sole discretion, at any time and from time to time.

If you find the foregoing arrangement acceptable and believe that the foregoing
accurately summarizes our understanding, please kindly so indicate by executing
and dating the attached copy of this Letter in the space provided and returning
a copy to me.

 

Very truly yours, COUGAR BIOTECHNOLOGY, INC. /s/ Alan H. Auerbach Alan H.
Auerbach Chief Executive Officer

 

Agreed and Accepted: /s/ Richard B. Phillips, Ph.D Richard B. Phillips, Ph.D